Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/225,989 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1-6 are considered to be directed towards the unassembled system that is best shown in figure 1. Therefore the recitation of the bending, three-dimensional enclosure, perpendicular surfaces, screws, etc. is considered to be functional language. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the back panel having magnetic fixtures of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is directed to “A system comprising”, but above the claim is the statement “What is claimed is a sanitization station kit comprising:” Therefore it is unclear if the claims are directed to a system or a sanitization station kit. 

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,209,976 to Shear in view of US Patent 6,412,325 to Croswell and US Patent Publication 2006/0289558 to Parker. Shear teaches a system comprising a top panel (14), two side panels (22), a front panel (Shear, Col 3, lines 23-25), a base panel (16), and a back panel (18). The panels are essentially planar prior to bending as best seen in figures 2-4. The panels includes pre punched holes (29) for fastening the panels with screws into a three-dimensional enclosure. Rubber feet are attached to the base panel as seen in figure 4D. 
Shear does not expressly disclose the bend lines include partial cut seams. Croswell teaches a method of making partially cut seems (14, 20) with a laser for easier bending of the metal sheets. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the system of Shear by adding partially cut seams at the bend lines as taught by Croswell to allow the metal to be easier to bend by hand. 
Shear in view of Croswell does not expressly disclose cutouts in the top and front panels. 
Parker teaches a cabinet with cutouts (26, 28, 30, 120, 122, 124) in the panels (16, 22, 110, 106) to allow for easier access to individual component inside the cabinet. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify . 

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2006/0207212 to Durney in view of US Patent 7,222,747 to Savran. Durney teaches a system/method of forming complex three-dimensional shapes from metal sheets (41) with partially cut seems (43) along bend lines (45). The sheets are transported flat prior to bending and assembly (Fig 31B). Holes (664,667) can be precut to allow for screws to join panels together.   
Durney does not expressly disclose the particular configuration of panels, cutouts, and bends to form a three-dimensional shape.  Savran teaches a sanitization station that is a three dimensional cabinet. The front panel (26) has a cutout (60) for access to a waste receptacle (45). The top panel (28) has a cutout (29) for access to the removable supplies container (70). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to use the method/system of Durney to make the cabinet of Savran a knockdown structure that is easy to ship. 
For further clarification regarding claim 6, the examiner is taking Official Notice that it is well known in the art of cabinets and enclosures to have a magnetically attached cover/panel or magnetically latched door panel to provide easy access while providing an aesthetic closure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/             Examiner, Art Unit 3637